DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of a response, filed April 15, 2021, which has been placed of record and entered in the file.
Status of the Claims:
Claims 1-17 are pending.
No claims are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.
Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972).
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By indicating that all references have been considered except where lined through on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huitema et al. (US Patent Appl. Pub. No. 2015/0297225).  
With respect to claim 1, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), 
With respect to claim 2, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot 58 when said lockout is defeated (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40).
With respect to claim 3, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus one is fully capable of replacing said staple cartridge.  
the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
With respect to claim 4, Huitema et al. disclose that the firing member is biased into said channel opening by a biasing member 6090 when said lockout is enabled (paragraph [0428], lines 3-17; figure 41).  As noted above, the biasing member is disclosed to be a spring, Huitema et al. teach biasing member is a spring arm 6090 (paragraph [0428]).  
With respect to claim 5, Huitema et al. disclose that the sled 6078 comprises a proximal camming portion configured to cammingly engage said distal protrusion of said firing member (6050) to overcome the force of said biasing member (6090) and defeat said lockout (paragraph [0428], lines 3-7 and paragraph [0429], lines 8-14, figure 40).  See Annotated Figure A below.  

    PNG
    media_image1.png
    312
    689
    media_image1.png
    Greyscale
  
With respect to claim 6, Huitema et al. disclose that said firing member is lifted out (Arrow U, figure 40) of said channel opening by said sled when said lockout is defeated (paragraph [0429], lines 8-11, figure 40).
With respect to claim 7, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph 
With respect to claim 8, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot 58 when said sled is in said proximal position (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40).
With respect to claim 9, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ARTdirected to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
With respect to claim 10, Huitema et al. disclose that the sled 6078 comprises a proximal camming portion configured to cammingly engage said distal protrusion of said firing member to overcome the force of said biasing member (paragraph [0428], lines 3-7 and paragraph [0429], lines 8-14, figure 40).  See Annotated Figure A above.  The proximal camming portion of Huitema et al. is considered to be configured to cammingly engage the distal protrusion since Huitema et al. discloses that the placement of the sled engages the distal protrusion and moves (i.e., cams) the distal protrusion (Arrow U, figure 40).  As noted above, the proximal camming portion is disclosed to be a proximal camming surface, Huitema et al. teach the proximal camming portion is a proximal camming surface (paragraph [0429], lines 8-14, figure 40, Annotated Figure A).       

With respect to claim 12, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4); and a sled 6078 configured to eject said staples from said staple cartridge, wherein said sled is movable from a proximal position to a distal position (paragraph [0292], lines 13-14 and 23-29; paragraph [0429], line 5; figure 40), and wherein said sled comprises a proximal camming portion (paragraph [0429], lines 8-14, figure 40; Annotated Figure A above); an anvil 20, wherein said anvil is movable relative to said staple cartridge (paragraph [0290], lines 1013, figures 1 and 2), and wherein said anvil 20 comprises an anvil slot 58 (paragraph [0291], line 18, figure 2); a firing member 6050, 6080 configured to move said sled 6078 from said proximal position to said distal position to eject said staples from said staple cartridge during a firing stroke (paragraph [0427], lines 1-2, paragraph [0292] lines 11-14 and 23-29, figure 40), wherein said firing member comprises: a cutting edge 6053 (paragraph [0427], line 11, figure 40); a first camming member 6070 (paragraph [0428], line 19, figure 42); a second camming member 6058 configured to engage said anvil slot during said firing stroke (paragraph [0427], lines 13-18, figure 42); and a distal protrusion 6056 (paragraph [0427], line 13; figure 40); an elongate channel 6122 configured to receive said staple cartridge (paragraph [0427], lines 7-10, figure 40), wherein a longitudinal cavity 6030 is defined between said 
With respect to claim 13, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second 
With respect to claim 14, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 

With respect to claim 16, Huitema et al. disclose wherein said proximal camming portion of said sled is configured to cammingly engage said distal protrusion of said firing member to overcome the force of said biasing member to permit said firing member to perform said firing stroke (paragraph [0428], lines 3-7; paragraph [0429], lines 8-14, figure 40; Annotated Figure A).  The proximal camming portion of Huitema et al. is considered to be configured to cammingly engage the distal protrusion since Huitema et al. discloses that the placement of the sled engages the distal protrusion and moves (i.e., cams) the distal protrusion (Arrow U, figure 40).  As noted above, the proximal camming portion is disclosed to be a proximal camming surface, Huitema et al. teach the proximal camming portion is a proximal camming surface (paragraph [0429], lines 8-14, figure 40, Annotated Figure A).         
With respect to claim 17, Huitema et al. disclose wherein said firing member is lifted (Arrow U) toward said anvil when said proximal camming portion engages said distal protrusion of said firing member (paragraph [0429], lines 8-11, figure 1, figure 40, Annotated Figure A).

Response to Arguments
Applicant’s arguments with respect to claim interpretation and mention of MPEP 2181 are noted and understood.  The claims in this application are given their broadest reasonable 
With respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Huitema et al. (US Patent Appl. Pub. No. 2015/0297225), Applicant’s arguments have been fully considered but they are not persuasive.  
Applicant argues that there is no staple cartridge or cartridge pan illustrated in FIG. 33 of Huitema et al., and that the internal passageway 6030 in FIG. 33 of Huitema et al. cannot supply the longitudinal cavity of claim 1.  This is considered to be a misplaced argument.  While the cartridge is not shown in fig. 33, the surgical stapler only operates to staple and cut tissue with a staple cartridge inserted in the channel.  Further, the lockout mechanism operates such that the lockout is disabled and the device is operational only when there is a staple cartridge inserted in the channel.  Figure 33 of Huitema et al. is a cutaway view of the channel 6122 without an inserted staple cartridge in order to provide a clear view of certain features of the channel.  Figure 33 merely shows the channel 6122 in a state in which the replaceable staple cartridge has not been inserted.  Moreover, no reference to the embodiment of fig. 33 was made in the outstanding rejection.  Further still, Huitema et al. specifically disclose that the firing bar and cutting head advance “through the surgical staple cartridge that is mounted within the elongate channel 6122” ([0427]) and that fig. 40 “illustrates the position of the cutting head 6050 and firing bar 6080 when an unspent surgical staple cartridge has been operably supported within the elongate channel 6122” ([0429]).  Further, Huitema et al. disclose that the lockout is disabled when a staple cartridge is present in the channel (fig. 40, [0429]).  Accordingly, in view of all of the above, Huitema et al. clearly disclose that a 
Applicant has submitted no specific arguments with respect to independent claims 7 and 12, other than that the same logic applies to claims 7 and 12 as is applied to claim 1.  The arguments have been fully responded to above.  
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2-6, 8-11, and 13-17, and these rejections are still deemed proper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J. Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Linda J. Hodge/
Patent Examiner, Art Unit 3731 

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731